Citation Nr: 0324614	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January to July 1989 and 
from December 1990 to June 1991.  He died in September 2001.  
The appellant is his father.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Phoenix, 
Arizona, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a timely notice of disagreement, and the RO 
subsequently provided a statement of the case (SOC).  In 
August 2002, the appellant perfected his appeal and the issue 
was properly certified to the Board.  

The Board notes that the appellant and his wife appeared for 
a Travel Board hearing before the undersigned Acting 
Veterans' Law Judge (VLJ) in January 2003; a transcript of 
such is of record.  


REMAND

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2002).

The evidence of record indicates that the veteran was 
activated in December 1990 in support of Operation Desert 
Shield/ Desert Storm.  The veteran's personnel records 
indicate that he was activated from December 1990 to June 
1991.  The State of Arizona Department of Emergency and 
Military Affairs issued a statement, which indicated that the 
veteran was federalized and deployed with the 259th Engineer 
Company.  The correspondence received appears to indicate 
that veteran was in country from January to June of 1991.  

Clinical records from Thunderbird Samaritan Medical Center 
dated in April 1998 indicate that the veteran suffered from 
extensive transitional cell carcinoma of the bladder.  During 
his hospitalization tumors were detected on his bladder.  
Subsequently, he underwent a biopsy.

In May 2001, the veteran filed a claim seeking service 
connection for bladder and bone cancers.  

The veteran died in September 2001 at the Thunderbird 
Samaritan Hospital.  The immediate cause of death was 
identified as transitional cell carcinoma of the bladder.  
According to the certificate of death that was issued in 
December 2001, the veteran suffered from the condition for 
four years prior to his death.  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

VA's duty to assist includes obtaining treatment records that 
have been adequately identified by the appellant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In the present case, the appellant has indicated that the 
veteran was treated for his cancer by the VA Medical Center 
in Phoenix, Arizona and by Drs. T. Ando, M. B. Langford, P.A. 
Bombino, and C. Dries.  Additionally, he reported extensive 
treatment at the Thunderbird Samaritan Medical Center where 
the veteran ultimately died.  While the current record on 
appeal includes hospitalization records from Thunderbird 
Samaritan Medical Center dated in April 1998, these records 
do not appear to be complete.  

When the Board determines that the record before it is 
inadequate to base a decision upon, a remand is required.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, and in an effort to fulfill VA's duty to assist, 
the matter on appeal is remanded for the following actions:

1.	The RO must review the appellant's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

2.	The RO should contact the appellant 
and obtain the names and addresses of 
all medical care providers who treated 
the veteran for bladder and/or bone 
cancers.  After securing the necessary 
release, the RO should obtain those 
records that have not previously been 
associated with the veteran's VA 
claims folder.  More specifically, the 
RO should obtain the complete 
clinical, hospitalization and 
treatment records from the VA Medical 
Center in Phoenix, Arizona and the 
following private health care 
professionals:
a.	Drs. Terry Ando and Charles 
Dries, Valley Anesthesia/Pain 
Management, Building B, 3305 N. 
2nd Street, Phoenix, Arizona 
85012;
b.	Dr. Martin B. Langford, Palo 
Verde Oncology, Suite #106, 5601 
W. Eugie Avenue, Glendale, 
Arizona 85304; and,
c.	Dr. Paul A. Bombino, Sun Valley 
Urology PC, 14506 W. Granite 
Valley Drive, Sun City, Arizona 
85373.  
The RO should notify the appellant 
if identified records are 
unavailable.  

3.	The RO should also contact the National 
Personnel Records Center and the 
appropriate service department to 
clarify the veteran's dates of active 
military service including any foreign 
or overseas service.  More specifically, 
the RO should attempt to verify the 
veteran's service in or around 
Khamisiyah, Iraq during the period from 
March 10 to March 13, 1991.  

4.	The RO should also arrange for the 
veteran's claims file to be reviewed by 
a VA doctor to address the following 
question: is it at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the cause is his death 
(bladder cancer) is etiologically 
related to service?  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

5.	After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review 
the record and readjudicate the 
appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




